[PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT



                             No. 96-3276


                    D. C. Docket No. 94-40422-WS




THOMAS ROWE SCHWARZ,

                                     Plaintiff-Appellant,

          versus


GERALD KOGAN,

                                     Defendant-Appellee,

and

FLORIDA BAR FOUNDATION,

                                     Defendant-Appellee-Intervenor.



          Appeal from the United States District Court
              for the Northern District of Florida

                          (January 12, 1998)

Before TJOFLAT, BIRCH and MARCUS*, Circuit Judges.




*Honorable Stanley Marcus was a U.S. District Judge of the Southern
District of Florida sitting by designation as a member of this
panel when this appeal was argued and taken under submission. On
November 24, 1997 he took the oath of office as a United States
Circuit Judge of the Eleventh Circuit.
MARCUS, Circuit Judge:

            This    lawsuit      arises       out of a rule of professional

responsibility enacted by the Supreme Court of Florida for the

purpose of regulating the conduct of members of the Florida Bar.

The rule, in pertinent part, requires Bar members to report their

compliance with certain aspirational goals regarding the provision

of legal services to the poor.                Plaintiff-Appellant Thomas Rowe

Schwarz, an attorney and member of the Florida Bar proceeding pro
se, filed this action against the Chief Justice of the Supreme

Court of Florida, essentially seeking declaratory and injunctive

relief precluding enforcement of the rule.               Schwarz asserts, among

other things, that the rule denies him rights guaranteed by the

Equal   Protection     and      Due   Process    clauses    of    the    Fourteenth

Amendment to the United States Constitution.                   The district court

granted a motion for summary judgment filed by Defendant-Appellees

Gerald Kogan (the current Chief Justice of the Florida Supreme

Court) and the Florida Bar Foundation.                 Schwarz now appeals that

decision,   and     asks   us    to   vacate     the   order     and    remand   with

instructions to enter summary judgment in his favor.                        For the

reasons stated below, we find his argument unconvincing, and

therefore affirm the district court's rulings.

                                         I.

     This appeal concerns Rule 4-6.1 of the Rules Regulating the

Florida Bar.       The Rule, which is captioned "                Pro Bono Public


                                          1
Service," was adopted by the Florida Supreme Court in June of 1993

after    a   lengthy      review   and   comment       process,    pursuant    to   its

exclusive jurisdiction "to regulate the admission of persons to the

practice of law and the discipline of persons admitted."                            Fla.

Const. art. V, §15.            Section (a) of the Rule reads as follows:

              Each member of The Florida Bar in good
              standing,    as   part    of   that   member's
              professional responsibility, should (1) render
              pro bono legal services to the poor or (2)
              participate, to the extent possible, in other
              pro bono service activities that directly
              relate to the legal needs of the poor. This
              professional responsibility does not apply to
              members of the judiciary or their staffs or to
              government lawyers who are prohibited from
              performing legal services by constitutional,
              statutory, rule or regulatory prohibitions [].1
Section      (b)   of    the    Rule   provides    a    critical    gloss     on    this

provision, by making clear that the obligation recognized by

section (a) is "aspirational rather than mandatory in nature," and

therefore "failure to fulfill one's professional responsibility

under this rule will not subject a lawyer to discipline" (emphasis

in original).           Nevertheless, section (b) goes on to state that

compliance with section (a) may be established in one of two ways:

through the annual provision of 20 hours of pro bono legal services
to the poor, or an annual contribution of $350 to a legal aid

organization.

     The crux of this appeal is section (d) of the Rule, which

requires Florida Bar members to report, in conjunction with their


     1
     Also exempt are retired, inactive and suspended Bar
members. Schwarz does not challenge the appropriateness of an
exemption for these categories of Florida lawyers.

                                           2
annual   dues   statement,   whether   they   have   complied   with   the

aspirational goals of section (a) or, in the alternative, qualify

for an exemption. Specifically, section (d) begins by stating that

"[e]ach member of the bar shall annually report whether the member

has satisfied the member's professional responsibility to provide

pro bono legal services to the poor."           It then explains that

"[e]ach member shall report this information through a simplified

reporting form that is made part of the member's annual dues

statement."     The form contains the following inquiries, at least

one of which must be answered or highlighted by the member:

           (1) I have personally provided               hours
           of pro bono legal services;

           (2) I have provided pro bono legal services
           collectively by: (indicate type of case and
           manner in which service was provided);

           (3) I have contributed         to: (indicate
           organization to which funds were provided);

           (4)   I have provided legal services to the
           poor   in  the  following  special   manner:
           (indicate manner in which services were
           provided); or

           (5) I have been unable to provide    pro bono
           legal services to the poor this year; or

           (6) I am deferred from the provision of pro
           bono legal services to the poor because I am:
           (indicate whether lawyer is: a member of the
           judiciary or judicial staff; a government
           lawyer   prohibited   by  statute,   rule   or
           regulation from providing services; retired or
           inactive).

While a Bar member's failure, or unwillingness, to honor the

aspirational pro bono goals in the manner prescribed in section (b)

will not expose him to professional discipline, failure to comply

                                   3
with the reporting requirement "shall constitute a disciplinary

offense under these rules" and may trigger professional discipline

by the Florida Supreme Court. Precisely what discipline the lawyer

may face is unclear, since no lawyer has actually been sanctioned

for violating Rule 4-6.1.        A Bar member's report of his compliance

or non-compliance with the aspirational goals of the Rule can be

reviewed, upon request, by the public.

     In May of 1994, Schwarz filed a petition with the Florida

Supreme Court, asking that the pro bono rule be stayed and then

revoked.    The petition, in two instances, referred to Rule 1-12.1

of the Rules Regulating the Florida Bar. Then-Chief Justice Grimes

directed    that    the   petition   be      returned   without    filing.   The

Appellant was notified of this ruling through a letter signed by

the Clerk of Court; the letter, dated May 24, 1994, advised Schwarz

that he "must comply with Rule 1-12.1(f)" of the Rules Regulating

the Florida Bar before the petition would be considered.               Rule 1-

12.1(f), among other things, states that "[o]nly the Supreme Court

of Florida shall have the authority to amend" the Rules Regulating

the Florida Bar.      Rule 1-12.1(f) also creates certain procedural

hurdles    that    must   be   cleared    before   a    petition   seeking   the

amendment of a Rule will be considered by the Florida Supreme

Court.    A petition may, for example, be filed only by the board of

governors of the Florida Bar, or by 50 members in good standing so

long as the proposed amendment is submitted beforehand to the Bar.

Subsection (i), though, contains a proviso stating that "[o]n good

cause shown, the [Florida Supreme Court] may waive any or all of

                                         4
the provisions of [Rule 1.12.1]."

     With his petition rejected, Schwarz, in June of 1994, filed

this lawsuit pursuant to 42 U.S.C. §1983 in the Southern District

of Florida (the case was later transferred to the Northern District

of Florida).     The district court granted a motion to intervene by

the Florida Bar Foundation, and eventually substituted the current

Chief Justice of the Florida Supreme Court (Kogan) for the former

Chief Justice and original Defendant (Grimes).             Schwarz sought

preliminary injunctive relief precluding the Florida Supreme Court

from disciplining any Bar member who failed to comply with the

reporting requirement created by Rule 4-6.1(d).            The Appellees,

however, agreed to refrain from initiating disciplinary action for

non-compliance with the reporting requirement during the pendency

of this lawsuit.     On March 10, 1995, the presiding district judge

denied Schwarz's motion to disqualify "all sitting District Judges

and Magistrates serving in the United States District Court for the

Northern District of Florida" from hearing the case.             The motion

was premised on the argument that judges who are also Florida Bar

members   have   a   "direct   personal,   professional,   and    financial

interest in the outcome of this cause."        The parties subsequently

filed cross-motions for summary judgment based upon a largely

stipulated record.     The summary judgment motions were referred to

the assigned United States Magistrate Judge, who, on December 15,

1995, issued a lengthy report and recommendation.          The magistrate

judge recommended that the Appellees' motion be granted and the
Appellant's motion be denied.        Schwarz filed objections to the

                                     5
report; on August 9, 1996, however, the district court entered a

brief   order   adopting    the       magistrate's    recommendations      and

overruling the Appellant's objections.             Judgment was entered on

August 12, 1996.

     After this appeal was docketed, the Florida Supreme Court

issued a per curiam opinion rejecting certain amendments to Rule 4-

6.1 proposed by the Florida Bar.           Amendments to Rule 4-6.1 of the

Rules Regulating the Florida Bar — Pro bono Public Service, 696 So.

2d 734 (Fla. 1997).   The opinion, dated May 22, 1997, denied the

Bar's application to amend the Rule by replacing the mandatory

reporting   requirement    with   a    provision     that   would   have   made

reporting largely voluntary.           Schwarz, the Appellant here, is

identified as one of the counsel of record for those arguing in

favor of dropping the reporting requirement.

     On appeal, Schwarz raises only some of the arguments he

presented to the district court.            He asserts that the reporting

requirement of Rule 4-6.1(d) converts the aspirational goals of

section (a) into a mandatory component of Bar membership, thereby

making the Rule unconstitutional under this Circuit's substantive

due process and equal protection jurisprudence.             He also contends

that the Rule amounts to an unconstitutional taking of his private

property, and insists that the Florida Supreme Court denied him a

constitutional right of access to courts by rejecting the petition

that he submitted in May of 1994.          In addition, Schwarz renews his

argument that federal judges who are Florida Bar members and are

exempt from Rule 4-6.1's aspirational pro bono goals should be

                                       6
disqualified from hearing this lawsuit.

                                     II.

     The parties agree on the appropriate standards of review.                A

district judge's refusal to disqualify himself is reviewed for

abuse of discretion.       United States v. Kelly, 888 F.2d 732, 745

(11th Cir. 1989).   All other issues in this appeal are questions of

law that must be considered de novo.         See, e.g., United States v.

Johns, 984 F.2d 1162, 1163 (11th Cir. 1993).           Summary judgment is

proper if "the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law."                 Fed.

R. Civ. P. 56(c).

                                     III.

     We begin our analysis of Schwarz's constitutional arguments

(the only arguments that warrant any meaningful discussion) by

addressing his apparent view that Rule 4-6.1, on its face, denies

him rights guaranteed by the Due Process clause of the Fourteenth

Amendment.     Substantive    due    process   challenges       that   do    not

implicate    fundamental    rights    are   reviewed    under    the   highly

deferential "rational basis" standard.          See, e.g., TRM, Inc. v.
United States, 52 F.3d 941, 945 (11th Cir. 1995).2               In order to


     2
     Although Schwarz suggests in passing that we apply the more
demanding "strict scrutiny" test to our examination of Rule 4-
6.1, he provides absolutely no support for his position. Indeed,
this Circuit has indicated that there is no fundamental right to
practice law, let alone to practice law free of any obligation to
provide pro bono legal services to the poor. See, e.g.,

                                      7
survive this minimal scrutiny, the challenged provision need only

be rationally related to a legitimate government purpose.              Id.

(citing Silver v. Baggiano, 804 F.2d 1211, 1218 (11th Cir. 1986)).

In other words, if there is any conceivably valid justification for

Rule 4-6.1, and if there any plausible link between the purpose of

the Rule and the methods selected to further this purpose, then no

violation of substantive due process exists.         See, e.g., id.

     The   Florida   Supreme   Court   undoubtedly    has   a   legitimate

interest in encouraging the attorneys it has licensed to practice

in the State of Florida to perform pro bono legal services as one
aspect of their professional responsibility.         We have recognized

that states have an "especially great" interest in regulating

lawyers, since "'lawyers are essential to the primary government

function of administering justice.'"      Kirkpatrick, 70 F.3d at 103

(citation omitted).    Due to the unique and important role of the

legal profession in this country, the free provision of legal

services to the poor has long been recognized as an essential

component of the practice of law.      In Waters v. Kemp, 845 F.2d 260,

263 (11th Cir. 1988), for example, this Circuit emphasized that one

of the traditions of the legal profession is that a lawyer, as an

officer of the court, is "obligated to represent indigents for


Kirkpatrick v. Shaw, 70 F.3d 100, 103 (11th Cir. 1995) (per
curiam) (holding that rational basis review is the appropriate
standard for classifications affecting the admission of
applicants to the bar); Jones v. Board of Commissioners, 737 F.2d
996, 1000-01 (11th Cir.) (same finding with respect to equal
protection and substantive due process challenges to rules
limiting the number of times an applicant could sit for the bar),
reh'g denied, 745 F.2d 72 (1984).

                                   8
little or no compensation upon court order." Accord, United States

v. Accetturo, 842 F.2d 1408, 1412-13 (11th Cir. 1988).   Similarly,

in Mallard v. United States District Court, 490 U.S. 296, 310, 109

S. Ct. 1814, 1823, 104 L. Ed. 2d 318 (1989), the Court commented

that at a "time when the need for legal services is growing and

public funding for such services has not kept pace, lawyers'

ethical obligation to volunteer their time and skills pro bono

publico is manifest."   The Florida Supreme Court, when it approved

the drafting of what became Rule 4-6.1, acknowledged precisely

these points, finding it "important for an independent legal

profession to provide a portion of indigent representation to

ensure proper challenge against government violations of individual

rights," as well as to ensure that basic legal representation is

available to "all segments of society."   In re Amendments to Rules
Regulating the Florida Bar, 598 So. 2d 41, 43 (Fla. 1992).     More

recently, the court justified its retention of the reporting

requirement in part by observing that "[l]awyers have been granted

a special boon by the State of Florida — they in effect have a

monopoly on the public justice system.     In return, lawyers are

ethically bound to help the State's poor gain access to that

system."   696 So. 2d at 735.

     There is plainly an adequate nexus between the establishment

of aspirational pro bono goals for members of the Florida Bar and
the Florida Supreme Court's legitimate interest in encouraging Bar

members to provide legal services to the indigent.    Schwarz does

not, and cannot, dispute that there is a powerful, documented need

                                 9
to broaden and improve the scope of legal representation available

to the poor.         The choice of a not terribly onerous goal of twenty

hours of pro bono service per year advances the Florida Supreme

Court's interest in at least two ways.            It supplies individual Bar

members with a benchmark for evaluating how many hours of pro bono

work they should be performing, while at the same time suggesting

that    a    lawyer's    professional    responsibility       to   perform   legal

services for the poor may easily be integrated with other tasks

that draw on an attorney's time and energy.

        Schwarz nevertheless insists that permitting Bar members to

comply with their professional responsibility by making a financial

contribution to a legal aid society, instead of personally or

collectively performing tangible legal services, makes the Rule

arbitrary and capricious.         We disagree.     It was      rational for the
Florida Supreme Court to conclude that, since some attorneys

inevitably will not or cannot devote twenty hours to pro bono legal

work,       giving   these   attorneys   the   option    of   satisfying     their

professional responsibility by donating funds to a legal services

organization — under circumstances where they might otherwise do

nothing — both maintains respect for the Rule and furthers its

ultimate purpose of increasing the availability of legal services

to the poor.         Moreover, the selection of $350 as the appropriate

amount was not irrational, since a larger amount might discourage

voluntary       contributions    or   encourage    a    perception    that    this

provision benefits only wealthy attorneys.              There are, admittedly,

reasonable arguments against this aspect of the Rule.                 See, e.g.,

                                         10
630 So. 2d at 506 (Barkett, J., specially concurring) (suggesting

an "inherent inequality when those who cannot pay are asked to

provide twenty hours of work, and those with money can 'buy out'

for the value of a few hours").            Our task, however, is not to

evaluate whether the justifications for this portion of the Rule

are more or less persuasive than any arguments to the contrary; we

may ask only if there is a "conceivable basis"           for allowing Bar

members to substitute a legal aid contribution of $350 for a

donation of legal services.         There is an entirely rational basis

for this provision, especially since nothing in the Rule requires

Bar members to donate either time or money to the indigent.
     We also conclude that there is a constitutionally sound basis

for expecting Bar members to report their compliance with the

Rule's aspirational goals.         In its opinion approving Rule 4-6.1,

the Florida Supreme Court explained that it believed "accurate

reporting is essential for evaluating th[e pro bono] program . . .

for determining what services are being provided under the program

. . . [and] determin[ing] the areas in which the legal needs of the

poor are or are not being met."            630 So. 2d at 502-03. In its

recent opinion rejecting amendments that would have eliminated the

reporting requirement, the court again emphasized that "accurate

reporting   is   essential   for    evaluating   the   delivery   of   legal

services to the poor and for determining where such services are

not being provided."    696 So. 2d at 735.       Indeed, said the court,

"[t]here is no more effective way to gauge the success of lawyers

in meeting their obligation to represent the poor — an obligation

                                      11
every member of the Bar swears to undertake."          Id.    It was rational

for the Florida Supreme Court to conclude that requiring Bar

members to report their compliance with the Rule's aspirational pro

bono goals      both   encourages   lawyers    to   honor    these    goals      and

provides the Court with a pool of information that might lend some

insight into what, if any, additional measures are needed to help

the poor obtain counsel and secure access to the courts.

      Schwarz nevertheless contends that the reporting requirement

fails to withstand rationality review, because the effect of this

requirement is to convert the aspirational goals of sections (a)

and (b) into mandatory obligations for most Bar members.                         In

essence, Schwarz contends that, since a failure to perform pro bono
legal services or contribute to a legal aid society must be

reported to the Florida Supreme Court, and this information, in

turn, must be made available to the Bar and the public, private

lawyers   are    implicitly     coerced      into   satisfying       the    Rule's

aspirations in order to preserve their professional "honor" and

ability to climb the professional and political ladder.                There are

several clear flaws with this argument. To begin with, Schwarz has

not   established      a   persuasive   evidentiary    foundation          for   his

speculation that Bar members, in order to avoid the possibility of

social and professional scorn, have been compelled to do what they

otherwise lack the time, inclination or resources to do.                   Neither

section (d) nor any other provision in Rule 4-6.1 makes a Florida

lawyer's non-compliance with the aspirational goals outlined in

sections (a) and (b) a basis for professional discipline. And even

                                        12
assuming that the reporting requirement may have some implicit

coercive effect, and thereby motivates otherwise reluctant lawyers

to honor their professional responsibility, this result justifiably

furthers the Rule's legitimate purpose.3 The Florida Supreme Court

expressly         considered     and     rejected          Schwarz's    "peer      pressure"

argument at the time it adopted Rule 4-6.1, see 630 So. 2d at 505,

and the explanations set forth in that ruling, and reiterated

before us now, are constitutionally adequate.

       Schwarz's next argument is that the exemption for judges,

their       staff     and   certain    government          lawyers     in   Rule     4-6.1(a)

violates the Equal Protection clause.                      Equal Protection challenges

that       do   not   implicate      certain        fundamental      rights     or   concern

"suspect classifications" are subject only to the same rational

basis analysis used for most substantive due process claims.                               See,
e.g., TRM, 52 F.3d at 945; Haves v. City of Miami, 52 F.3d 918, 921

(11th Cir. 1995).           The Florida Supreme Court's disparate treatment

of certain categories of Florida Bar members, therefore, withstands

minimal         scrutiny    if   "'any    state       of    facts    reasonably       may    be

conceived to justify it.'"               D.W. v. Rogers, 113 F.3d 1214, 1219
(11th Cir. 1997) (citation omitted).

        Schwarz       contends    that       exempting      judges,     their      staff    and

government        lawyers     "who     are    prohibited       from    performing      legal


       3
     Of course, while compliance with Rule 4-6.1(d) is required
in the sense that "failure to report this information shall
constitute a disciplinary offense under [the Rules Regulating the
Florida Bar]," it is unclear, on this record, what, if any,
sanctions might befall a Bar member who elects not to supply the
requested information.

                                               13
services    by    constitutional,        statutory,     rule       or        regulatory

prohibitions" from the Rule's aspirational goals, while applying

these goals to other Bar members who are not retired, inactive or

suspended, is arbitrary and capricious.4          This argument must fail.

As the Florida Supreme Court explained in its opinion adopting Rule

4-6.1, there are clear ethical constraints on the ability of judges

and law clerks who are Florida Bar members to engage in the

practice of law.      630 So. 2d at 503 (listing provisions in the

Florida Constitution, the Code of Judicial Conduct adopted by the

Florida    Supreme    Court      and    the   state's      Rules        of    Judicial

Administration that prohibit or restrict the practice of law by

judges    and   clerks);   see   also    Committee    on    Codes       of     Conduct,

Judicial Conference of the United States, Code of Conduct for

United States Judges, Canon 5(f) (March, 1997) (stating that "[a]

judge should not practice law"). The court explained that "[t]hese

prohibitions are designed partially to prevent judges and their

staffs from taking time away from their judicial duties [but more

importantly] to prevent them from placing themselves in positions

where their actions could directly be influenced by matters that

could come before them or could provide the appearance that certain

parties might be favored over others."                630 So. 2d at 503-04.

Accordingly, rather than place these individuals in a position


     4
     Section (a) of Rule 4-6.1 states that the professional
responsibility recognized by the Rule "does not apply" to these
individuals, although in its opinion adopting the Rule, the
Florida Supreme Court indicated that it was merely deferring the
obligation of these individuals to participate in the pro bono
program. 630 So.2d at 504.

                                        14
where they had to navigate between conflicting ethical obligations

and likely decide against honoring the Rule, the court rationally

concluded that the wiser course was to exempt these individuals

from the Rule's aspirational goals and concentrate instead on

encouraging full compliance by private lawyers.             The court found

that    myriad   ethical   constraints,    as   well   as     the   "limited

availability of staff and lack of malpractice insurance," also

affected the ability of government attorneys to honor the Rule's

aspirational goals.    Even so, the Rule approved by the court does

not state that all government lawyers are exempt; rather, only
those government lawyers who are "prohibited" from providing legal

services are relieved of an obligation to aspire to perform twenty

hours of pro bono work or contribute $350 to a legal aid society.

We certainly cannot say that the Florida Supreme Court's decision

to defer this limited group of Florida Bar members from the

professional responsibility defined in section (a) was irrational.

       Schwarz contends that, at the very least, it was irrational

for the court not to have required judges and their clerks, let

alone government attorneys, to "aspire" to make an annual $350

contribution to a legal aid group.        We are unpersuaded.       The same

concerns that underlie the prohibitions on the private practice of

law by these individuals may caution against encouraging them to

contribute money to organizations servicing the legal needs of

indigents and representing the poor in litigation. See, e.g., Code

of Conduct for United States Judges, Canon 5(C)(1) ("A judge should

refrain from financial and business dealings that tend to reflect

                                   15
adversely on the judge's impartiality, interfere with the proper

performance of judicial duties . . . or involve the judge in

frequent transactions with lawyers or other persons likely to come

before the court in which the judge serves").             While the Florida

Supreme Court might well have broadened the types of activities

listed in section (b) of the Rule in order to encompass activities

that advance the principles of pro bono service without running

afoul of the ethical and practical constraints on judges and

government attorneys eager to further these principles, surely

there exists a rational basis for the court's conclusion that the

overall interests of the Bar, and the indigent, were best served by

limiting the ways in which non-exempt Bar members might satisfy

their    professional   responsibility.          Consequently,   the   Florida

Supreme Court's decision to "defer" members of the judiciary, their

staffs    and   some,   but   not    all,   government   lawyers    from   the

aspirational goals of Rule 4-6.1 easily survives Schwarz's equal

protection and substantive due process objections.

                                      IV.

     In short, we conclude that the district court properly granted

the Appellees' motion for summary judgment and properly rejected

the cross-motion filed by Schwarz.               Rule 4-6.1 of the Rules

Regulating the Florida Bar withstands minimal scrutiny under this

Circuit's       substantive    due     process     and   equal     protection

jurisprudence, and the Appellant's other arguments merit little




                                       16
discussion.5   Accordingly, the judgment of the district court must


     5
     Schwarz maintains that the Florida Supreme Court denied him
a right of "access to courts" guaranteed by the Fourteenth
Amendment when the Clerk of that court returned his petition to
eliminate the reporting requirement of Rule 4-6.1. The petition,
says Schwarz, presented state and federal constitutional
arguments against the Rule, and sought to invoke the court's
adjudicatory as opposed to rule-making powers. According to
Schwarz, the court mistakenly treated the petition as one seeking
to amend the Rule, and in so doing deprived him of a right to
litigate his constitutional objections in a Florida, as opposed
to federal, proceeding.

     It is far from clear that Schwarz sought to invoke the
Florida Supreme Court's adjudicative powers. The petition, among
other things, expressly referred to Rule 1-12 (which governs
amendments to the Rules Regulating the Florida Bar), and sought
"revocation" of the rule rather than declaratory or injunctive
relief. But even assuming that the court erred in its
application of Rule 1-12 to the petition, there is another, more
fundamental flaw in the Appellant's position. To be specific, he
has made no showing that then-Chief Justice Grimes completely and
unequivocally denied him his ability to pursue in the Florida
courts a constitutional challenge to enforceability of Rule 4-
6.1. Although the Appellees take the position that the Florida
Supreme Court is the only Florida tribunal that might have
jurisdiction to consider a facial constitutional attack on a rule
propounded by that body, see Appellees' Brief, at 17 (citing
State v. McCall, 301 So. 2d 774, 775) (Fla. 1973)), they insist
that Schwarz could have sought to invoke the court's authority to
issue writs. They observe that section 3(b)(7) of Article V of
the Florida Constitution gives the court jurisdiction over
petitions for "all writs necessary to the complete exercise of
its jurisdiction." In State ex rel. Chiles v. Public Employees
Relations Commission, 630 So. 2d 1093 (Fla. 1994), a case which
arose out of an attempt to secure a writ prohibiting the
certification of a bargaining unit for state-employed attorneys,
the court emphasized that the state constitution "vests [us] with
the 'exclusive jurisdiction to regulate the admission of persons
to the practice of law and the discipline of persons admitted,'"
and accordingly "[b]ecause the regulation of attorneys falls
within the Court's ultimate power of review, the all writs clause
could arguably be invoked as a basis for this Court's
jurisdiction" over the lawsuit. Id. at 1095. In light of this
language, and the pertinent provisions of the state constitution,
it cannot be said that it would have been wholly futile for
Schwarz to have attempted to invoke the Florida Supreme Court's
original jurisdiction. Moreover, it is possible that, had
Schwarz subsequently filed a petition that complied with Rule 1-

                                 17
12, or at least sought a waiver of the procedural limitations of
that Rule, the court might have addressed his constitutional
arguments wearing its "adjudicatory" hat as well as, or in lieu
of, its "rule-making" hat. What seems clear, therefore, is that
the rejection of the petition filed by Schwarz in May of 1994
does not, standing alone, support the proposition that any
constitutional right of access to courts has been infringed. It
is also worth noting that the Florida Supreme Court recently
considered both state and federal constitutional arguments
against the reporting requirement in its opinion rejecting the
Bar's proposal to amend this portion of the Rule. 696 So. 2d at
735.

     Schwarz’s next suggestion that Rule 4-6.1 amounts to a
taking of his property without just compensation, in violation of
the Fifth and Fourteenth Amendments, is equally unavailing, for
any number of reasons. Among other things, the Rule plainly does
not "take" the property of Florida Bar members; compliance with
the aspirational pro bono goals set out in section (b) is
altogether voluntary. See Cone v. State Bar of Florida, 819 F.2d
1002, 1007 (11th Cir.) (sustaining Florida Bar's IOTA program
against a Taking Clause challenge since "there was no taking of
any property of the plaintiff"), cert. denied, 484 U.S. 917, 108
S. Ct. 268, 98 L. Ed. 2d 225 (1987). Moreover, even if Schwarz
could frame a viable takings challenge on this record (and he
plainly cannot), he has failed to establish that he has exhausted
whatever state remedies that might be available to him. See
Bickerstaff Clay Products Co., Inc. v. Harris County, 89 F.3d
1481, 1490-91 (11th Cir. 1996) (discussing the ripeness
requirement for Takings Clause claims).

     Finally, we are not persuaded by the Appellant's argument
that all federal judges who are members of the Florida Bar and
are "deferred" from the aspirational pro bono goals of Rule 4-6.1
must disqualify themselves from hearing this lawsuit. Section
455 of Title 28 of the United States Code describes the
circumstances where federal judges or magistrates "shall" recuse
themselves. Section 455(a) provides that judges shall disqualify
themselves "in any proceeding in which [their] impartiality might
reasonably be questioned." See Parker v. Connors Steel Co., 855
F.2d 1510, 1524 (11th Cir. 1988), cert. denied, 490 U.S. 1066,
109 S. Ct. 2066, 104 L. Ed. 2d 631 (1989). Section 455(b) adds
that disqualification is required when the judge "knows that he .
. . has a financial interest in the subject matter in controversy
. . . or any other interest that could be substantially affected
by the outcome of the proceeding." Schwarz insists that federal
judges and magistrates who are Florida Bar members have a
"personal and professional" stake in preserving the exemption
that the Florida Supreme Court has, at least temporarily, carved

                               18
 be, and is,

    AFFIRMED.




out for them. Schwarz also asserts that members of the judiciary
have a direct financial interest in preserving the exemption,
since the Rule effectively relieves judges of any obligation to
perform 20 hours of pro bono work or contribute $350 to a legal
aid society. But judges, like other Florida Bar members, are not
obliged to provide any pro bono services or contribute any money
to legal aid groups. Nor do judges have a meaningful
"professional" interest in preserving the language of the Rule,
since accepted canons of judicial conduct would continue to
constrain the ability of judges to honor the Florida Supreme
Court's aspirational goals even if members of the judiciary were
required to disclose their non-compliance.

                               19